COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  KEYVAN PARSA,                                   §
                                                                    No. 08-22-00239-CV
                            Appellant,            §
                                                                      Appeal from the
  vs.                                             §
                                                              327th Judicial District Court
  ALBERT FLORES, MONTOYA PARK                     §
  PLACE, INC., AND WESTSTAR TITLE,                              of El Paso County, Texas
  LLC, FIDELITY NATIONAL TITLE                    §
  INSURANCE COMPANY,                                                (TC# 2020DCV2997)

                             Appellees.

                                         JUDGMENT

        The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction without prejudice. We therefore dismiss the appeal without

prejudice. This decision shall be certified below for observance.


        IT IS SO ORDERED THIS 28TH DAY OF DECEMBER, 2022.



                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.